 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARNAIL SINGH, et al.,                              Case No. 1:17-cv-01426-LJO-SAB

10                   Plaintiffs,                         ORDER RE STIPULATION FOR
                                                         EXTENSION OF DEADLINE PENDING
11           v.                                          SALE OF STORE

12   UNITED STATES OF AMERICA,                           (ECF No. 21)

13                   Defendant.                          DEADLINE: April 3, 2019

14

15          On February 27, 2019, the parties filed a joint stipulation requesting the Court to continue

16 to vacate all dates in the action to allow for the sale of Plaintiff’s store, and for an additional

17 thirty-five days to then dismiss the action with prejudice following completion of such sale.

18 (EFC No. 21.)

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Dispositional documents shall be filed by April 3, 2019.

22
     IT IS SO ORDERED.
23

24 Dated:        February 28, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
